Exhibit 10.3

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment (this “Amendment”) is made and entered into as of
September 15, 2010 by and between Cellu Tissue Holdings, Inc. (the “Company”)
and David J. Morris (the “Executive”) effective as of the date hereof.

WHEREAS, the Company and the Executive entered into an agreement regarding the
terms of the Executive’s employment with the Company (the “Employment
Agreement”) effective as of August 6, 2007;

WHEREAS, the Company and the Executive entered into a First Amendment to the
Employment Agreement effective as of January 18, 2010 in connection the initial
public offering of the common stock of the Company;

WHEREAS, the Company entered into an Agreement and Plan of Merger, dated as of
the date hereof, with Clearwater Paper Corporation and Sand Dollar Acquisition
Corporation (the “Merger Agreement”);

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Company desires to provide the Executive with the ability to
terminate his employment for “Good Reason” and receive any severance payment
under the Employment Agreement if the Executive is required to relocate his
primary workplace by more than 50 miles from the Company’s current headquarters
without his consent; and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises and the terms set
forth in this Amendment, the parties hereby agree as follows:

1. Section 5(e) of the Employment Agreement is hereby amended to replace the
period at the end of clause (iv) with “; or” and add a new subparagraph (v) that
reads as follows:

(v) a relocation of the Executive’s primary workplace by more than 50 miles from
the Company’s current headquarters without the Executive’s consent.

2. If the merger contemplated under the Merger Agreement is not consummated,
this Amendment shall become null and void and shall have no further force or
effect.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Second
Amendment this 15th day of September, 2010.

 

CELLU TISSUE HOLDINGS, INC. By:  

/s/ Russell C. Taylor

EXECUTIVE

/s/ David J. Morris